On Petition for a Rehearing.
Best, C.
The appellants file a petition for a rehearing, and in support of it insist, first, that the act of March 13th, 1877, mentioned in the principal opinion, repealed by implication the act of 1872, under which the taxes of 1876 were assessed; second, that the city has no power to assess any taxes upon the land in the complaint mentioned, to pay any portion of the debts of the city contracted before the appellants’ land was annexed to the city; and, third, that the taxes *588of 1877 were assessed in pursuance of the act of 1872, after the act of 1877 went into force.
We adhere to the decision of the first question as announced in the main opinion, and this conclusion necessarily determines the others against the appellants. As the assessment of 1876 was, for aught that is averred, a valid assessment, and was not paid at the commencement of this suit, it follows that the appellants were not entitled to an injunction, though the city was not authorized to assess any taxes upon the land for the payment of debts incurred before the land was annexed, and though the taxes of 1877 were erroneously assessed. Brown v. Herron, 59 Ind. 61; City of South Bend v. University of Notre Dame, 69 Ind. 344; Mesker v. Koch, 76 Ind. 68.
An injunction can not be granted if any of the taxes assessed are legal and remain unpaid. The petition should be overruled.
Per Curiam. — The petition is overruled.